PER CURIAM.
This matter is before the Court on Petition for Approval of Conditional Plea of a violation of Disciplinary Rule 6-101(A)(3) of the Code of Professional Responsibility. Respondent, George Clark Smith, by his plea admits to neglect of a legal matter entrusted to him. Specifically, Clark was retained to represent two persons injured by a hit-and-run driver but failed to take any action for fifteen months because he erroneously felt that there was no basis for a claim under the uninsured motorist coverage in question. We approve the petition and hereby reprimand respondent, George Clark Smith, for this violation. The publication of this order in Southern Reporter shall serve as respondent’s public reprimand.
Costs in the amount of $221.00 are hereby taxed against the respondent.
It is so ordered.
SUNDBERG, C. J., and OVERTON, ENGLAND, ALDERMAN and MCDONALD, JJ., concur.